                   Case 3:18-cv-04473-JD Document 21 Filed 07/10/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 152348)
   United States Attorney
 2
   SARA WINSLOW (DCNB 457643)
 3 Chief, Civil Division

 4 THOMAS MOORE (ALBN 4305O78T)
   Assistant United States Attorney
 5
    450 Golden Gate Avenue, Box 36055
 6 San Francisco, California 94102
    Telephone: (415) 436-7000
 7 FAX: (415) 436-7009

 8 Attorneys for the United States

 9                                     UNITED STATES DISTRICT COURT
10                                   NORTHERN DISTRICT OF CALIFORNIA
11                                         SAN FRANCISCO DIVISION
12   UNITED STATES OF AMERICA,                         )   No. 3:18-cv-04473-JD
                                                       )
13            Plaintiff,                               )   STIPULATION FOR ENTRY OF
                                                       )   JUDGMENT AGAINST GEORGE
14       v.
                                                       )   M. GREEN AND [PROPOSED]
15   GEORGE M. GREEN,                                  )   ORDER THEREON
                                                       )
16            Defendant.                               )
                                                       )
17

18            The United States of America, by its undersigned counsel, and George M. Green, by his
19 undersigned counsel, stipulate and hereby agree as that Judgment shall be entered against George M.

20 Green for the following amounts and liabilities:

21            1.      Income taxes for the 2004 tax year in the amount of $37,300.66, plus statutory interest
22 and penalties, computed from June 1, 2019, until paid;

23            2.      Income taxes for the 2005 tax year in the amount of $126,331.87, plus statutory interest
24 and penalties, computed from June 1, 2019, until paid;

25            3.      Income taxes for the 2008 tax year in the amount of $63,274.06, plus statutory interest
26 and penalties, computed from June 1, 2019, until paid;

27            4.      Income taxes for the 2009 tax year in the amount of $15,715.13, plus statutory interest
28 and penalties, computed from June 1, 2019, until paid;

     Stip For Entry Of Judgment
     3:18-cv-04473-JD                                  1
                   Case 3:18-cv-04473-JD Document 21 Filed 07/10/19 Page 2 of 3



 1           5.       Income taxes for the 2010 tax year in the amount of $143,484.61, plus statutory interest

 2 and penalties, computed from June 1, 2019, until paid;

 3           6.       Income taxes for the 2011 tax year in the amount of $29,638.22, plus statutory interest

 4 and penalties, computed from June 1, 2019, until paid;

 5           7.       Income taxes for the 2012 tax year in the amount of $83,561.17, plus statutory interest

 6 and penalties, computed from June 1, 2019, until paid;

 7           8.       Income taxes for the 2014 tax year in the amount of $112,559.22, plus statutory interest

 8 and penalties, computed from June 1, 2019, until paid;

 9           9.       Income taxes for the 2015 tax year in the amount of $26,356.31, plus statutory interest

10 and penalties, computed from June 1, 2019, until paid;

11           10.      Income taxes for the 2016 tax year in the amount of $27,739.11, plus statutory interest

12 and penalties, computed from June 1, 2019, until paid;

13           11.      Section 6672 liability for the June 30, 2008 tax period in the amount of $2,659.06, plus

14 statutory interest, computed from June 1, 2019, until paid;

15           12.      Section 6672 liability for the September 30, 2008 tax period in the amount of $2,723.92,

16 plus statutory interest, computed from June 1, 2019, until paid;

17           13.      Section 6672 liability for the December 31, 2008 tax period in the amount of $2,791.99,

18 plus statutory interest, computed from June 1, 2019, until paid;

19           14.      Section 6672 liability for the March 31, 2009 tax period in the amount of $2,861.89, plus

20 statutory interest, computed from June 1, 2019, until paid;

21           15.      Section 6672 liability for the June 30, 2009 tax period in the amount of $2,933.22, plus

22 statutory interest, computed from June 1, 2019, until paid;

23           16.      Section 6672 liability for the September 30, 2009 tax period in the amount of $3,006.69,

24 plus statutory interest, computed from June 1, 2019, until paid;

25           17.      Section 6672 liability for the December 31, 2009 tax period in the amount of $3,082.19,

26 plus statutory interest, computed from June 1, 2019, until paid;

27           18.      Section 6672 liability for the March 31, 2010 tax period in the amount of $2,328.36, plus

28 statutory interest, computed from June 1, 2019, until paid;

     Stip For Entry Of Judgment
     3:18-cv-04473-JD                                  2
                   Case 3:18-cv-04473-JD Document 21 Filed 07/10/19 Page 3 of 3



 1           19.      Interest shall accrue at the 26 U.S.C. § 6621 rate and penalties shall not exceed the

 2 maximum allowed by the Internal Revenue Code.

 3           20.      Each party to bear their own costs of litigation, including attorney fees.

 4                                                           Respectfully submitted,

 5                                                           DAVID L. ANDERSON
                                                             United States Attorney
 6

 7
   ___________/s/___________                                 __________/s/______________________
 8 ALEXANDER KUGELMAN                                        THOMAS MOORE
   Attorney for George M. Green                              Assistant United States Attorney
 9                                                           Attorneys for the United States of America
10

11           PURSUANT TO STIPULATION, IT IS SO ORDERED

12 Dated: July 12, 2019                                                           ______
                                                     HONORABLE JAMES DONATO
13                                                   United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stip For Entry Of Judgment
     3:18-cv-04473-JD                                   3
